Citation Nr: 9901236	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
February 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1997 the RO affirmed the foregoing determination that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
back disorder.   


FINDINGS OF FACT

1.  In March 1992, the RO affirmed prior denials of 
entitlement to service connection for a back disorder.

2.  The evidence submitted since the March 1992 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a back disorder does not bear directly 
and substantially upon the issue, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSION OF LAW

Evidence received since the March 1992 decision wherein the 
RO denied reopening the claim of entitlement to service 
connection for a back disorder is not new and material, and 
the veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the March 
1992 rating decision wherein the RO affirmed the prior 
denials of service connection for a back disorder will be set 
out below.  


The service medical records show that in May 1957, the 
veteran sought treatment to have a cyst removed.  In July 
1957 it was noted that the veteran had an appointment at 
Mercy for removal of a cyst.  No abnormalities were noted 
on the service separation examination conducted in January 
1959.  No pertinent abnormalities were included on a Report 
of Medical History completed by the veteran in July 1961.  No 
abnormalities were noted on the service re-enlistment 
examination conducted in July 1961.  

A physical examination conducted during a June 1964 
hospitalization revealed that the veteran's back was within 
normal limits.

A June 1965 VA examination report shows of the lumbar spine 
was essentially negative.  There were no tender areas, 
deformities, loss of motion or pain on movement.  An X-ray of 
the lumbar spine revealed no radiographic evidence of bone 
abnormality.  

VA inpatient and outpatient treatment records dated in 1973 
and 1975 disclosed no complaints of, diagnosis of or 
treatment for any back disorder.  

In March 1992 the RO declined to reopen previously denied 
claims of entitlement to service connection for a back 
disorder.

The evidence added to the record subsequent to the March 1992 
decision wherein the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder will be 
addressed below.  

A copy of a service medical record dated in June 1957 was 
associated with the claims file in January 1997.  Included in 
the record was a diagnosis of active tuberculosis.  

Additional service medical records show a treatment record 
dated in October 1958 included the notation that the veteran 
had had a spinal block in connection with a hernia repair in 
1955.  The veteran reported that he had back pain as a result 
of this procedure.  In November 1958, the veteran had a 
pilonidal cyst removed from his back.  

A copy of Nursing notes from the service medical records was 
associated with the claims file in April 1997.  In November 
1958, the veteran refused to undergo surgery as the procedure 
would require a spinal block which caused the veteran pain 
the last time he had one.  

The veteran testified at a local RO hearing in June 1997.  He 
reported that in June 1955 he had undergone a procedure for 
repair of a hernia.  In connection with the procedure, the 
veteran was given a spinal block for anesthesia.  After the 
operation he began to experience back problems.  In 1958 he 
needed a different operation.  He refused the operation as it 
required the use of another spinal block.  His case was 
examined by a medical review board which allowed the second 
operation to be performed with a local anesthetic instead of 
the spinal block.  Prior to the June 1955 operation he had 
not had any difficulties with his back.  

The veteran further testified that he began to experience low 
back pain approximately one month after the June 1955 
operation.  The pain was not constant but would appear after 
physical exertion.  The back pain had been present since 
prior to his discharge from active duty.  He had not had any 
post-service injuries to his back.  The veteran was under the 
impression that he would receive a disability pension 
immediately after discharge from service due to his back and 
a knee disorder.  All the treatment the veteran received for 
his back was from VA facilities.  

At the time of his RO hearing, the veteran submitted two 
photocopies of some service medical records.  A November 1958 
record noted that the veteran had refused anesthesia and an 
operation. 


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Analysis

The veteran seeks to reopen his claim for service connection 
for a back disorder which the RO last denied in March 1992.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.  




None of the evidence submitted demonstrates that the veteran 
has a back disorder which is linked to active duty.  The 
service medical records submitted by the veteran which were 
not duplicates of evidence previously considered by the RO 
are new as they were not of record at the time of the March 
1992 rating decision.  The evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The evidence shows that the veteran complained of back pain 
related to a spinal block he received.  The evidence does not 
show that the veteran developed a chronic acquired back 
disorder coincident with his period of service.  As was 
previously shown by the evidentiary record, no back 
disability was noted at the time of the exit examination 
conducted in January 1959 and none was noted on the re-
enlistment examination conducted in July 1961.  

The testimony provided by the veteran at the June 1997 RO 
hearing is new.  This evidence is not material however.  The 
veteran has testified that he currently has a back disorder 
as a result of a spinal block he received during active duty.  
The veteran however, is a lay person.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran is competent to state 
that he has had back pain since receiving a spinal block 
during active duty.  The veteran is not competent to diagnose 
a current back disorder or to relate a current back disorder 
to an incident of active duty.  As the veteran is not 
competent to diagnose a current back disorder or to link such 
disorder to active duty, his testimony at the RO hearing 
regarding the etiology of a claimed back disorder cannot 
possibly change the outcome of this case on appeal.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
